                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

       UNITED STATES OF AMERICA
                                                     Case No. 1:20-mj-353
                         v.
                                                     UNDER SEAL
         ABDULWAHAB HUMAYUN



                                         ORDER TO SEAL

       The UNITED STATES, pursuant to Local Rule 49(B) of the Local Criminal Rules for the

United States District Court for the Eastern District of Virginia, having moved to seal the

complaint and affidavit in support of the complaint, the Motion to Seal, and proposed Order in

this matter; and

       The COURT, having found that revealing the material sought to be sealed would

jeopardize an ongoing criminal investigation; having considered the available alternatives that

are less drastic than sealing, and finding none would suffice to protect the government=s

legitimate interest in concluding the investigation; and finding that this legitimate government

interest outweighs at this time any interest in the disclosure of the material; it is hereby

       ORDERED, ADJUDGED, and DECREED that, the complaint and affidavit in support of

the complaint, Motion to Seal, and this Order be Sealed until the defendant is arrested.

                                                         John F.             Digitally signed by John F. Anderson
                                                                             Date: 2020.12.14 11:29:04 -05'00'
                                                         Anderson
                                                       ________________________________
                                                       United States Magistrate Judge
Date: ___________________
      Alexandria, Virginia
